   8:18-cr-00269-JFB-MDN Doc # 59 Filed: 11/10/20 Page 1 of 1 - Page ID # 95




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                              8:18CR269

       vs.
                                                                  ORDER
DANIEL CERNA SR.,

                        Defendant.



      Before the Court is the objection, Filing No. 58, filed by the defendant objecting to

General Order No. 2020-14. Defendant objects to the General Order, arguing that he has

a Right to Speedy Trial and objects to any and all continuances implemented by this

Order. He does not waive his rights under the Speedy Trial Act pursuant to 18 USC §

3161(h)(7)(A).

      THEREFORE, IT IS ORDERED THAT defendant’s objection, Filing No. 58, is

noted for the record.


      Dated this 9th day of November, 2020.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
